DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 7, and 8 are objected to because of the following informalities:  Kimchi is no longer the starter but rather the end product. The claims would be more appropriate as “Kimchi made from the fermentation starter composition of…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 2, the claimed invention is directed to a natural phenomenon without significantly more. The claim recites a culture of L. mesenteroides CJLM181 strain in a number of 107 cfu/mL or more and a culture medium. This judicial exception is not integrated into a practical application because the claimed strain is a naturally created bacteria that was simply isolated for the applicant’s purposes.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as a product of nature, L. mesenteroides CJLM181 could reasonable be found growing in nature in a naturally-available growth medium at a variety of concentrations.  There is nothing inherently special about the claimed concentration.
Regarding claim 13, the claimed invention is directed to a natural process without significantly more. The claim recites a method for preparing fermentation starter composition, comprising a step of culturing a L. mesenteroides CJLM181 strain in a medium. This judicial exception is not integrated into a practical application because the claimed strain is a naturally created bacteria that was simply isolated for the applicant’s purposes.   The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as a product of nature, L. mesenteroides CJLM181 could reasonable be found growing in nature in a naturally-available growth medium. By nature of its ability to initiate fermentation with a substrate, the bacteria are a fermentation starter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by the instant specification and evidenced by JungJ (NPL – JungJ).
Regarding claims 5, 7, and 8, the claimed invention is kimchi.  The applicant admits in the instant specification that the kimchi was bought in a supermarket.  Kimchi is a well-known condiment used for thousands of years.  It does not matter where the kimchi came from or the starter used.  Kimchi is kimchi.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JungY (US-20100015283-A1) in view of Hong (KR-19990031735-A) and Mebrouk (NPL – MebroukK).
Regarding claim 1, JungY teaches the creation of a kimchi starter by crushing kimchi into a powder, mixing with the cryoprotectants milk powder and dextrin, sterilizing, and inoculating with isolated and identified lactic acid bacteria [Paragraph 0027].  The amount of bacteria added is controlled [Paragraph 0046].  JungY also teaches that the milk powder can be made from skim milk [Paragraph 0024].
JungY does not teach the use of L. mesenteroides CJLM181 as the isolated and identified lactic acid bacteria.
L. mesenteroides strain that produces markedly less gas [pg 380, Fig 2].  Hong teaches the need for decreased gas accumulation in packages of kimchi to prevent package deformation [pg 1, Summary].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to substitute the lactic acid bacteria of JungY with the desired trait of decreased gas production for L. mesenteroides CJLM181 strain to achieve the desired outcome of decreased gas accumulation.
Regarding claim 10, JungY teaches the creation of kimchi by bringing together the sterilized skim milk cryoprotectant and lactic acid bacteria in a fermentation tank with Chinese cabbage.  The mixture is stirred and fermented for 3 days [Paragraph 0046].
JungY does not teach the use of L. mesenteroides CJLM181 as the isolated and identified lactic acid bacteria.
Mebrouk teaches the existence of an L. mesenteroides strain that produces markedly less gas [pg 380, Fig 2].  Hong teaches the need for decreased gas accumulation in packages of kimchi to prevent package deformation [pg 1, Summary].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to substitute the lactic acid bacteria of JungY with the desired trait of decreased gas production for L. mesenteroides CJLM181 strain to achieve the desired outcome of decreased gas accumulation.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JungY as applied to claim 1 above, and further in view of Mo-Eun (NPL – MoEun).
Regarding claim 3, JungY, Hong, and Mebrouk do not teach the concentration of L. mesenteroides CJLM181 to be 107 cfu/mL or more.

It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to optimize the initial lactic acid bacteria concentration in the fermentation starter for the purpose of controlling the effects on kimchi fermentation, manufacturing unit price, and gas production, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JungJ in view of Mo-Eun, Hong, and Mebrouk.
Regarding claims 2, JungJ teaches the creation of starter cultures from commercially available kimchi comprising an L. mesenteroides strain bought in Korea for the express purpose of making a predictable product [pg 379, section 2.1, 2.2].  
JungJ does not teach using L. mesenteroides strain CJLM181, the concentration of 107 cfu/mL, or the use of a culture medium.
Mebrouk teaches the existence of an L. mesenteroides strain that produces markedly less gas [pg 380, Fig 2].  Hong teaches the need for decreased gas accumulation in packages of kimchi to prevent package deformation [pg 1, Summary].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to substitute already known L. mesenteroides strains with the desired trait of decreased gas production for L. mesenteroides CJLM181 strain to achieve the desired outcome of decreased gas accumulation.

It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to optimize the initial lactic acid bacteria concentration in the fermentation starter for the purpose of controlling the effects on kimchi fermentation, manufacturing unit price, and gas production, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
A culture medium is any substance which allows for the propagation of the bacteria. The liquid the kimchi was packed in at the supermarket, containing L. mesenteroides strain CJLM181   meets this requirement.
Regarding claim 11, JungJ teaches a method for preparing kimchi, comprising a step of bringing a fermentation composition into contact with a material to be fermented [pg 379, section 2.2].
JungJ does not teach using L. mesenteroides strain CJLM181.
Mebrouk teaches the existence of a L. mesenteroides strain that produces markedly less gas [pg 380, Fig 2].  Hong teaches the need for decreased gas accumulation in packages of kimchi to prevent package deformation [pg 1, Summary].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to substitute already known L. mesenteroides strains with the desired trait of decreased gas production for L. mesenteroides CJLM181 strain to achieve the desired outcome of decreased gas accumulation.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over JungJ, as applied to claim 1 above, and further in view of Mo-Eun, Hong, and Mebrouk.
Regarding claim 12, JungJ teaches a method for preparing kimchi, comprising a step of bringing a fermentation composition into contact with a material to be fermented [pg 379, section 2.2].
JungJ does not teach the use of L. mesenteroides CJLM181 strain.
Mebrouk teaches the existence of a L. mesenteroides strain that produces markedly less gas [pg 380, Fig 2].  Hong teaches the need for decreased gas accumulation in packages of kimchi to prevent package deformation [pg 1, Summary].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to substitute already known L. mesenteroides strains with the desired trait of decreased gas production for L. mesenteroides CJLM181 strain to achieve the desired outcome of decreased gas accumulation.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JungJ.
Regarding claim 6, JungJ teaches a method for preparing kimchi, comprising a step of bringing a fermentation composition into contact with a material to be fermented [pg 379, section 2.2].
JungJ does not teach using L. mesenteroides strain CJLM181.
Applicant’s admission of L. mesenteroides strain CJLM181 as being from jars of kimchi bought from supermarkets [pg 10, line 12].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to have used other supermarket products including the strain used by applicant as the source of the bacteria because of its availability.

Response to Arguments
Applicant’s arguments, see pg 5,” Objections to the Specification”, filed March 5th, 2021, with respect to an objection to the use of “was” have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see pg 5, “Claim Rejections – 35 USC 112”, filed March 5th, 2021, with respect to the rejection of claim 1 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see pgs 5 – 6, “Claim Rejections – 35 USC 101”, filed March 5th, 2021, with respect to the rejection of claims 1 – 3 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1 - 3 has been withdrawn. 
Applicant’s arguments, see pg 6 and 8, “Claim Rejections – 35 USC 102 and 103”, filed March 5th, 2021, with respect to the rejection of claims 4 and 9 under 35 USC 102 and 103 have been fully considered and are persuasive.  The rejection of claims 4 and 9 has been withdrawn for having been cancelled.
Applicant's arguments filed March 5th, 2021 have been fully considered but they are not persuasive. 
The applicant objects to the rejection of claims 1 and 5 under 35 USC 102.  The applicant asserts that a fermentation starter comprising L. mesenteroides strain CJLM181 or culture thereof, and one or more cryoprotectants is not available for sale.  They also state that a kimchi comprising the fermentation starter composition of claim 1 is not for sale.  However, this is not accurate.  The original source of L. mesenteroides strain CJLM181, which the instant specification admits was bought at a supermarket, is made of kimchi.  It is a common practice to use pre-existing kimchi as the starter for a new batch, as evidenced by JungJ [pg 379, section 2.1].  The instant specification also discloses that starch is a cryoprotectant [pg 6, line 25 – pg 7, line 4].  Vegetables are known to contain starch. L. mesenteroides strain CJLM181 and a cryoprotectant.  Because the starter came from the purchased jar, the store-bought kimchi also comprises the starter.
The applicant objects to the use of kimchi as a starter by stating that a starter “that is artificially applied to the fermentation subject in order to aid the start of the fermentation process and includes specific microorganisms that participate in the fermentation of food by growing to be the dominant microorganism [Remarks, pg 6, Paragraph 4].”  Mo-Eun teaches that the concentrations of different bacteria must be controlled so the lactic acid bacteria needed to make the kimchi will become the dominant bacteria, creating a kimchi of a desired quality [pg. 563, Col 2, lines 6 – 15].  It is also important to note that the claims say “comprising”.  This leaves the starter and kimchi compositions of the inventions open to including other strains of bacteria.  Therefore, any bacteria other than L. mesenteroides strain CJLM181 that is included in the fermentation starter would be included in the claims.
The applicant objects to the examiner’s contention that the L. mesenteroides strain CJLM181 used as a fermentation starter comes directly from store-bought kimchi.  The applicant also provides examples of kimchi being produced using the applicant’s preferred method of inoculation.  While this information is useful in understanding the inventions, it does not read to the claims.  The claims do not address quality, bacterial growth, or any specific methods of creating kimchi, instead only mentioning bringing the fermentation starter in contact with the target substrate.  This leaves the objection unpersuasive.
The applicant objects to the use of JungJ in describing the use of commercially available kimchi as a fermentation starter.  While the examiner does agree that the kimchi/fermentation starter of JungJ does not contain L. mesenteroides strain CJLM181, the rejection was not based on this.  Rather, the use of JungJ is to point out how store-bought kimchi can be used as a fermentation starter.  Since the 
The applicant objects to the use of Hong to demonstrate the need for reduced gas accumulation.  Hong discloses the issues involving gas accumulation in kimchi packaging.  The applicant asserts that this does not mean Hong discusses the removal of gas from the packaging.  However, Hong goes discuss a gas-permeable wrapping to release gas.  The very acknowledgment of needing to remove gas indicates and understanding of needing to reduce the accumulation of gas in the packaging.  A person having ordinary skill in the art could assess the situation and understand the reduction of gas could be attained in multiple ways, including the reduction of gas production.
The applicant objects to the use of JungJ as it calls for the use of a different L. mesenteroides strain than the instant application.  JungJ shows that prepackaged kimchi, and kimchi in general, can be used as a fermentation starter.  Alone, this would not satisfy the claims.  However, JungJ is held in view of Hong, which teaches that it would be desirable to reduce the gas inside kimchi packaging so as to avoid deformation.  Combined, these are enough to satisfy the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791